Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Request for Continued Examination (RCE) filed on 04 August 2020 and the Amendment filed on 14 July 2020.  As directed by the Amendment, claim 1 has been amended and claim 2 has been canceled.  Claims 1, 3-4, 11-14, and 16 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2020 has been entered.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 24 November 2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the Examiner

Claim Rejections – 35 U.S.C. § 112(b)
In view of the Amendment filed on 14 July 2020, the previous rejection of claim 1 under 35 U.S.C. § 112(b) has been withdrawn, as the Amendment corrects the lack of antecedent basis identified in the previous office action, as well as sufficiently clarifying what is meant by identifying a “partial match” in the claimed method.

Response to Arguments
The arguments presented on pages 6-10 of the Remarks filed on 14 July 2020 have been considered by the Examiner, and are persuasive in view of the Amendment filed on 14 July 2020.

Reasons for Allowance
Regarding claims 1 and 11, the prior art of record, alone or in combination, does not disclose each and every limitation of the claims.

More specifically, claim 1 as currently amended recites adding a second 
node to the second knowledge base that matches the first node from the first knowledge base, and a third node to the second knowledge base that matches the second node from the first knowledge base […]

generating and storing a relation between the first node from the second knowledge base and the second node from the second knowledge base, and between the first node from the second knowledge base and the third node from the second knowledge base […]

-and-

adding the second node to the second knowledge base comprises adding the second node to the second knowledge base to include a label having an exact linguistic match to the label of first node from the first knowledge base, and adding the third node to the second knowledge base comprises adding the third node to the second knowledge base to include a label having an exact linguistic match to the label of the second node from the first knowledge base.

As argued by the Applicant in the Remarks filed on 14 July 2020, the prior art reference cited in the previous rejection of claim 1 under 35 U.S.C. § 102 (Boukottaya et al, "Schema Matching for Transforming Structured Documents," DocEng '05, November 2-4, 2005, Bristol, United Kingdom, hereinafter “Boukottaya.”) does not disclose modifying a second knowledge base by adding new nodes to the second knowledge base, or by adding relations between existing and new nodes in the second knowledge base.  Rather, Boukottaya discloses generating links between knowledge bases to associate the nodes of one knowledge base with nodes of the second knowledge base.  The method of Boukottaya leaves the coding standards (i.e. the “formats” or “schema”) of both knowledge bases unchanged.  Further, the links between nodes in the first and second knowledge bases disclosed by Boukottaya may be one-to-one links or one-to-

	The above claim limitations, specifically adding second and third nodes to the second knowledge base based on associations with the first knowledge base and generating and storing relations between the existing and newly added nodes of the second knowledge base, were not found after a thorough search of the prior art.


For the remaining limitations of claim 1, Boukottaya remains the most applicable prior art.

Regarding claim 1, Boukottaya discloses [a] computer-implemented method of enabling interoperability between a first knowledge base and a second knowledge base, (Boukottaya, § 1. "Introduction, first paragraph, The need for developing methods and tools, that support data exchange and reuse has increased over the years, especially with the proliferation of Web data sources deploying a variety of data models and encoding syntaxes."; Ibid., Col. 2, first full paragraph, "This paper seeks to automating the process of mapping discovery (identified as schema matching process) and thus automatically deducing from such mappings the transform scripts which can rearrange and modify the associated data.") wherein each knowledge base is graphically represented and includes a plurality of nodes each defining a concept and a plurality of relations linking the plurality of nodes, (Boukottaya, § wherein the first knowledge base and the second knowledge base are encoded using different coding standards, (Boukottaya, § 1 "Introduction," first paragraph, "In XML document content reuse, a document (or a part of document) structured under one schema must be restructured and translated into an instance of a different schema.") the method comprising: identifying a first node in the second knowledge base; (Boukottaya, § 5.4.4 "Node similarity," first paragraph, "In this section, we propose to compute the similarity of two nodes belonging respectively to source schema graph and target schema graph by combining all the previous similarity measures (linguistic similarity, datatype compatibility and context similarity).") identifying a first node in the first knowledge base that partially matches the first node in the second knowledge base, wherein identifying a partial match comprises identifying a key word of the first node in the first knowledge base within a key word of the first node in the second knowledge base; (Ibid., "Case 2," "One of the two nodes being identifying a second node in the first knowledge base that partially matches the first node in the second knowledge base (Ibid., [a second node in the first knowledge base may be compared to the same (possibly complex) node in the second knowledge base in the same manner as described above]) […]

 generating and storing a link between the second node from the second knowledge base and the first node from the first knowledge base, (Boukottaya, § 5.4.4 "Node Similarity, first bullet point, "The two nodes being compared are atomic nodes" [after the new nodes are created in the second knowledge base, the disclosed invention may calculate a similarity between nodes in the two knowledge bases]; and a link between the third node from the second knowledge base and the second node from the first knowledge base; (Ibid.) […]

wherein: 2 DMEU 15980484-1.102881.0039Application No.: 16/425,224the nodes in the first and second knowledge bases each include a label, identifying the first node from the first knowledge base includes searching the first knowledge base for one or more labels having a key word of one or more key words matching a key word of one or more key words of a label of the first node from the second knowledge base, (Boukottaya, § 5.4.4 "Node similarity," first paragraph, "In this section, we propose to compute the similarity of two nodes belonging respectively to source schema graph and target schema graph by combining all the previous similarity measures (linguistic similarity, datatype compatibility and context similarity).") identifying the second node in the first knowledge base includes searching the first knowledge base for one or more labels having a key word of one or more key words matching a key word of one or more key words of a label of the first node from the second knowledge base (Ibid.)

	As noted above, the cited reference does not disclose every element of amended claim 1.

Claim 11 recites similar limitations as claim 1 that are not disclosed by the previously cited prior art and were not found in a thorough search of the prior art, specifically adding a second node to the second knowledge base matching the first node from the first knowledge base; adding a relation between the first and second nodes from the second knowledge base.  Accordingly, the same rationale and discussion as presented above regarding claim 1 also applies to claim 11.

	For at least these reasons, independent claims 1 and 11 are allowable over the prior art of record.  Claims 3-4, 11-14, and 16 are allowable by virtue of their dependence from their respective base claims.

	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 3-4, 11-14, and 16 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT R GARDNER/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126